Title: From Benjamin Franklin to Noble Wimberly Jones, 7 June 1769
From: Franklin, Benjamin
To: Jones, Noble Wimberly


Sir,
London, June 7. 1769
I did myself the Honour of Writing to you on the 3d. of the last Month, since when the Parliament has risen without repealing the Duties that have been so generally complain’d of. But we are now assured by the Ministry, that the Affairs of America have been lately considered in Council: that it was the unanimous Opinion no new Acts for the purpose of Raising a Revenue in America should be made here; and that it was the full Intention of his Majesty’s Servants to propose early in the ensuing Session the Repeal of the Duties on Glass, Paper, and Painters Colours. Believing this News would be agreable to our Friends, I take the first Opportunity of communicating it to you; and hope that nothing will happen in the mean time, to change the favourable Sentiments towards us, which apparently begin to take place in the Minds of his Majesty and his Ministers. Possibly we may not at first obtain all we desire, or all that ought to be granted to us; but the giving Ground to us in some degree has a good Aspect, and affords room to hope that gradually every Obstruction to that cordial Amity so necessary for the Welfare of the whole Empire, will be removed. Indeed I wish, as I think it would be best, that this could be done at once: But ’tis perhaps too much to expect, considering the Pride natural to so great a Nation, the Prejudices that have so universally prevail’d here with regard to the Point of Right, and the Resentment at our disputing it. I shall however remain here another Session, with a View to join in Endeavours with the other Agents, to obtain a Repeal as general as possible of all American Revenue Acts. If I can at the same time render any acceptable Service to your Province in particular, tho’ you should not think proper to continue the Appointment, it will be a very great Pleasure to me. Be pleased to present my best Respects to the Assembly, and believe me to be, very respectfully, Sir, Your most obedient humble Servant
B Franklin
N. Wimberly Jones Esqr
 
Endorsed: Dr. B. Franklin  7th. June 1769
